DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 11-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeVries (US Pat 3,709,222) in view of Dennehey et al. (US Pat 4,346,703).
Re claim 1, DeVries discloses a system for performing a dialysis treatment comprising: a dialysis machine 36 (Fig 1); a disposable dialysis fluid carrying member (the entirety of which is seen in Fig 5 except for port 228) operable with the dialysis machine and including a dialysis fluid heating pathway 210 (Fig 5,15; as seen in Fig 15, heater 118 heats portion 210 as set forth in Col 7, Lines 48-49). DeVries does not disclose that the disposable dialysis fluid carrying member provides a venting filter positioned and arranged to be coupled along with the disposable dialysis fluid carrying member to the dialysis machine to perform the dialysis treatment and to vent air from 
Re claim 2, DeVries as modified by Dennehey in the rejection of claim 1 above discloses that the venting filter is in fluid communication with at least one of a pump chamber 200 (Fig 5) of the disposable dialysis fluid carrying member or a patient line 
Re claim 3, DeVries as modified by Dennehey in the rejection of claim 1 above discloses that the venting filter is positioned and arranged to vent air from the disposable dialysis fluid carrying member during the dialysis treatment (since the incorporated venting filter of Dennehey would be located between the fluid supply bag and the patient). See the rejection of claim 1 above for motivation for combining the venting filter of Dennehey with DeVries. 
Re claim 4, DeVries as modified by Dennehey in the rejection of claim 1 above discloses that the dialysis machine includes a controller 50 (Fig 1) configured to cause a priming sequence to be performed (Col 6, Lines 14-46), the venting filter allowing air to escape during the priming sequence (since the incorporated venting filter of Dennehey would be located downstream of the fluid supply bag which would supply the liquid used during priming). See the rejection of claim 1 above for motivation for combining the venting filter of Dennehey with DeVries. 
Re claim 5, DeVries discloses at least one dialysis fluid container 58,60 (Fig 1) in fluid communication with the disposable dialysis fluid carrying member (Col 4, Lines 31-36).  
Re claim 6, DeVries as modified by Dennehey in the rejection of claim 1 above discloses a port 228 (Fig 5 of DeVries; comparable to 22 in Fig 1 of Dennehey) 
Re claim 7, DeVries as modified by Dennehey in the rejection of claim 1 above discloses a bushing 228 (Fig 5 of DeVries; comparable to 22 of Dennehey), the venting filter fixed to the bushing (as seen in Fig 1 of Dennehey), the bushing attached to the disposable dialysis fluid carrying member (as seen in Fig 5 of DeVries). See the rejection of claim 1 above for motivation for combining the venting filter of Dennehey with DeVries.  
Re claim 8, DeVries as modified by Dennehey in the rejection of claim 1 above discloses that the venting filter includes a hydrophobic membrane (Col 6, Lines 1-2). See the rejection of claim 1 above for motivation for combining the venting filter of Dennehey with DeVries.
Re claim 9, DeVries as modified by Dennehey in the rejection of claim 1 above discloses all the claimed features except explicitly disclosing the material of the venting filter; accordingly, DeVries/Dennehey does not disclose that the venting filter is made from a material selected from the group consisting of: polytetrafluorethylene ("PTFE"), teflon, nylon, polyethylene, polypropylene, polystyrene, polyvinylchloride ("PVC"), polyvinylidene, a polyamide, and any combination thereof.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the venting filter to include polytetrafluorethylene ("PTFE"), teflon, nylon, polyethylene, polypropylene, polystyrene, polyvinylchloride ("PVC"), polyvinylidene, a polyamide, or any combination thereof since it has been held to be within the general In re Leshin, 125 USPQ 416.
Re claim 11, DeVries discloses a system for performing a dialysis treatment comprising: a dialysis machine 36 (Fig 1); a disposable dialysis fluid carrying member (the entirety of which is seen in Fig 5 except port 228) operable with the dialysis machine and including a dialysis fluid heating pathway 210 (Fig 5,15; as seen in Fig 15, heater 118 heats portion 210 as set forth in Col 7, Lines 48-49); a port 228 (Fig 5) extending from the disposable dialysis fluid carrying member at an angle from a direction of dialysis fluid flow (as seen in Fig 5, the port 228 is of a curved-Y shape; accordingly, a portion of the port (labeled in annotated Fig A below) extends from the disposable dialysis fluid carrying member at an angle from the direction of dialysis fluid flow (which is vertical in Fig 5, as represented by the arrow next to reference number 226); it is noted that the claim does not require the entirety of the port to extend at the angle). DeVries does not disclose a venting filter attached directly to the port or directly to a bushing attached to the port, the venting filter positioned and arranged to vent air from dialysis fluid that flows through the dialysis fluid heating pathway of the disposable dialysis fluid carrying member before heated dialysis fluid reaches the patient. Dennehey, however, teaches a venting filter 26 (Fig 1) attached directly to a port 22 (Fig 1; comparable to 228, Fig 5 of DeVries) and above a clamp 32 (Fig 1; comparable to “manual clamp” of Fig 5 of DeVries) wherein the venting filter vents air from dialysis fluid flowing from a fluid supply bag 10 (Fig 1; Col 5, Line 64 – Col 6, Line 2) for the purpose of providing a simple but highly effective tubing set (Col 2, Lines 30-37). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was 

    PNG
    media_image1.png
    710
    607
    media_image1.png
    Greyscale

Re claim 12, DeVries as modified by Dennehey in the rejection of claim 11 above discloses that the port is flared (immediately before outlet 28, as seen in Fig 1 of Dennehey). See the rejection of claim 11 above for motivation for combining the venting filter of Dennehey with DeVries.  
Re claim 13, DeVries as modified by Dennehey in the rejection of claim 11 above discloses that the venting filter includes a hydrophobic membrane (Col 6, Lines 1-2). See the rejection of claim 11 above for motivation for combining the venting filter of Dennehey with DeVries.
Re claim 14, DeVries discloses a system for performing a dialysis treatment comprising: a dialysis machine 36 (Fig 1); a disposable dialysis fluid carrying member (the entirety of which is seen in Fig 5 expect for port 228) operable with the dialysis machine, the disposable dialysis fluid carrying member defining a dialysis fluid heating pathway 210 (Fig 5,15; as seen in Fig 15, heater 118 heats portion 210 as set forth in Col 7, Lines 48-49). DeVries does not disclose that the disposable dialysis fluid carrying member provides a venting filter configured to vent air from dialysis fluid before flowing through the dialysis fluid heating pathway of the disposable dialysis fluid carrying member and before heated dialysis fluid reaches the patient.  Dennehey, however, teaches a venting filter 26 (Fig 1) positioned between a port 22 (Fig 1; comparable to 228, Fig 5 of DeVries) and a clamp 32 (Fig 1; comparable to “manual clamp” of Fig 5 of DeVries) wherein the venting filter vents air from dialysis fluid flowing from a fluid supply bag 10 (Fig 1; Col 5, Line 64 – Col 6, Line 2) for the purpose of providing a simple but highly effective tubing set (Col 2, Lines 30-37). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify DeVries to 
Re claim 15, DeVries as modified by Dennehey in the rejection of claim 14 above discloses that the venting filter is located upstream from the dialysis fluid heating pathway (since the incorporated filter would be between port 228 and the “manual clamp” in Fig 5 of DeVries). See the rejection of claim 14 above for motivation for combining the venting fitler of Dennehey with DeVries.  
Re claim 16, DeVries discloses an air separation chamber 66 (Fig 5) located downstream of the dialysis fluid heating pathway (as seen in Fig 5).  
Re claim 17, DeVries discloses that the air separation chamber is positioned and arranged to collect air at a top of the chamber, above dialysis fluid located within the chamber (Col 6, Lines 13-26).  
Re claim 18, DeVries as modified by Dennehey in the rejection of claim 14 above discloses that the venting filter is positioned and arranged to receive air purged from a pump chamber 58 (Fig 1 of DeVries) of the disposable dialysis fluid carrying member 
Re claim 19, DeVries as modified by Dennehey in the rejection of claim 14 above discloses a port 228 (Fig 5 of DeVries; comparable to 22 in Fig 1 of Dennehey) extending from the disposable dialysis fluid carrying member, the venting filter attached to the port (as seen in Fig 1 of Dennehey).  See the rejection of claim 1 above for motivation for combining the venting filter of Dennehey with DeVries. 
Re claim 20, DeVries as modified by Dennehey in the rejection of claim 14 above discloses that the venting filter is positioned and arranged to vent air from the disposable dialysis fluid carrying member during at least one of the dialysis treatment or a priming sequence (since the incorporated venting filter of Dennehey would be located between the fluid supply bag and the patient). See the rejection of claim 1 above for motivation for combining the venting filter of Dennehey with DeVries. 
Re claim 21, DeVries as modified by Dennehey in the rejection of claim 11 above discloses that the venting filter is positioned and arranged to vent air from the dialysis fluid before flowing through the dialysis fluid heating pathway (since the incorporated venting filter of Dennehey would be located between the port 228 and the “manual clamp” in Fig 5 of DeVries). See the rejection of claim 1 above for motivation for combining the venting filter of Dennehey with DeVries. 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeVries (US Pat 3,709,222)/Dennehey et al. (US Pat 4,346,703) in view of Haight (WO 00/12193).
As an alternative to the rejection of claim 9 above: Re claim 9, DeVries/Dennehey disclose all the claimed features but do not explicitly disclose what material the venting filter is made of; accordingly, DeVries/Dennehey do not disclose that the venting filter is made of polytetrafluorethylene (“PTFE”), Teflon, nylon, polyethylene, polypropylene, polystyrene, polyvinylchloride (“PVC”), polyvinylidene, a polyamide, or any combination thereof. Haight, however, teaches a venting filter (Fig 3) that is made of polythetrafluoroethylene (“PTFE”) (Page 9, Liens 6-8) for the purpose of blocking liquid flow out through the venting filter (Para 9, Lines 4-6). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify DeVries/Dennehey to include the venting filter such that it is made of PTFE, as taught by Haight, for the purpose of blocking liquid flow out through the venting filter (Para 9, Lines 4-6). 

Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive.
Applicant argues that “the skilled person would not add filter 26 to upstream port 228 because doing so would yield it ineffective” due to the presence of relief chamber 66 downstream therefrom. The Examiner respectfully disagrees as adding filter 26 to upstream port 228 would at least eliminate incoming air from the fluid supply 58 of DeVries (as it eliminates incoming air from the fluid supply 10 of Dennehey), thus eliminating air as it moves through the majority of the disposable dialysis fluid carrying member. 
in addition to the insertion at port 228 if one of ordinary skill in the art chose to do so as the claim does not limit the system to having only a single port. That is, the insertion of a filter at port 228 does not exclude the ability to also insert a filter at port 232.
Applicant argues that “the addition of filter 26 to any portion of DeVries may be unnecessary” as “one may argue that relief chamber 66 serves to remove air from the dialysis fluid”. The Examiner respectfully disagrees as Applicant admits that “it could not be found explicitly stated in DeVries” and therefore this interpretation is not supported by DeVries.
Applicant argues that “particulate filter 26 is connected to tube 22 that extends from a transfer port 12” and “accordingly is not attached directly to transfer port 12”. The Examiner respectfully disagrees as the “port” of claim 11 is not mapped to element 12 of Dennehey but rather is mapped to element 22 and filter 26 is attached directly to element 22. 
Applicant argues that the combination of DeVries and Dennehey does not disclose the added limitation of claim 11 (that the port extends from the disposable dialysis fluid carrying member at an angle from a direction of dialysis fluid flow). The Examiner disagrees and refers the Applicant to the rejection of claim 11 above that indicates how DeVries reads on this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783